DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The RCE, amendment, and remarks of 26 October 2020 are entered.
	Claims 2, 10, and 18 have been canceled. Claims 1, 3-9, 11-17, and 19-21 are pending. Claims 11-16 are withdrawn. Claims 1, 3-9, 17, and 19-21 are being examined on the merits.
	The Election/Restriction requirement of 3 June 2019 remains in effect.
	The amendment and remarks of 26 October 2020 have overcome the rejection of claims 7 and 19-21 under 35 U.S.C. 112(b).
	Applicants’ amendment and remarks of 26 October 2020 have overcome the rejections under 35 U.S.C. 103.
	After further search and consideration, new rejections under 35 U.S.C. 103 are provided below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 26 October 2020 has been entered.
 
Information Disclosure Statement
	JP2014506574A as included on the IDS of 13 January 2021 has not been considered as the document is in Japanese, and as such the relevance cannot be ascertained by the Examiner at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mier et al. (WO 2012/107579 A1, published 16 August 2012) and Davies J (J. Peptide Sci. 9:471-501, published 2003, hereafter referred to as Davies).
The relevance of ‘579 is largely set forth above. Specifically, the ‘579 application teaches hydrophobically modified peptides containing HBV preS peptides, including those comprising NPLGFFPDH (see e.g. p.29) with a myristoyl and K-doxorubicin addition. Other variants containing bioactive drugs, acylation at the N-terminus, and comprising the NPLGFFPDH sequence are present in Table 1. All are such that m and n as claimed are individually at least 1 and m+n is 2-42. 

Davies teaches that cyclic peptides are sought as lead compounds for drug discovery, and that cyclization can often result in reduced conformational flexibility that can increase receptor binding affinities (see e.g. p.471 Col.1). Head to tail and side chain to side chain cyclization are taught to be the most common routes to preparing macrocyclic peptides (see e.g. p.472 Col.2). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrophobically modified HBV preS peptides of ‘579 comprising a NPLGFFPDH sequence by utilizing cyclization as taught in Davies to provide conformational restriction and improve affinity towards NTCP receptor. The motivation comes from ‘579 already disclosing NTCP targeting peptides, and Davies indicating that cyclization is a process to help improve affinity of peptides towards their cognate receptors by restricting conformational flexibility. There would be a reasonable expectation of success because the core peptide structure is already disclosed by ‘579, and Davies indicates that cyclization was a well-known process to improve affinity of peptides towards their receptors. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claim 3, as set forth above the Davies art sets forth head to tail and side chain to side chain cyclization as the most common routes to cyclization of a peptide.
	With respect to claim 4, the peptides of Table 1 in ‘579 contain where m is 1-8 and n is 1-34.

	With respect to claim 6, the compounds of ‘579 show a H-[(X)m-P-(Y)n] structure, which when combined with Davies results in a H-cyclo[(X)m-P-(Y)n] structure.
	With respect to claim 7, the compounds of ‘579 comprise at least SEQ ID NOs: 2, 6, and 12.
	With respect to claim 8, as set forth above the ‘579 art further provides bioactive drugs as part of the structure (see e.g. Table 1).
	With respect to claim 9, pharmaceutical compositions are taught by ‘579 (see e.g. p.26 lines 16-20).

2. Claims 1, 3-7, 9, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. (Gastroenterology 147:48-64, published July 2014, hereafter referred to as Urban) and Davies J (J. Peptide Sci. 9:471-501, published 2003).
The Urban art teaches that the compound Myrcludex B blocks the receptor functions of NTCP and HBV/HDV entry (see e.g. Abstract). Urban teaches the core sequence NPLGF(F/L)P as being critical for cellular entry by HBV/HDV, and that myristic acid at the N-terminus can be replaced with other fatty acids (see e.g. p.52 Col.2). The particular compound Myrcludex B is taught as the most powerful inhibitor of entry and has a consensus sequence Myr-GTNLSVPNPLGFFPDHQLDPAFGANSNNPDWDFNPNKDHWPEANKVG (see e.g. Figure 2B).

The relevance of Davies is set forth above.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Myrcludex B of Urban by utilizing the strategy of Davies to cyclize the peptide in order to improve receptor-binding affinity by reducing conformational flexibility. The skilled artisan is motivated to alter Myrcludex B of Urban in an attempt to prepare a compound with a higher affinity toward NTCP by using the cyclization strategy of Davies. There would be a reasonable expectation of success because the Urban art provides a candidate for further optimization using the same strategy Davies indicates is useful to improve affinity between a peptide and its target receptor. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 3, as set forth above the Davies art sets forth head to tail and side chain to side chain cyclization as the most common routes to cyclization of a peptide.
	With respect to claim 4, Myrcludex B is such that m is 1-8 and n is 1-34.
	With respect to claim 5, Myrcludex B contains accessory domains. 
	With respect to claim 6, the Myrcludex B shows a H-[(X)m-P-(Y)n] structure, which when combined with Davies results in a H-cyclo[(X)m-P-(Y)n] structure.
	With respect to claim 7, the Myrcludex B comprises SEQ ID NO: 24.
	With respect to claim 9, Myrcludex B is a pharmaceutical composition.

	With respect to claim 20, cyclization of Myrcludex B results in SEQ ID NO: 24.
	With respect to claim 21, cyclization of Myrcludex B results in SEQ ID NO: 33.

3. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. (Gastroenterology 147:48-64, published July 2014) and Davies J (J. Peptide Sci. 9:471-501, published 2003) as applied to claim 1 above, and further in view of Schieck et al. (Hepatology 58:43-53, published July 2013, hereafter referred to as Shieck).
The relevance of Urban and Davies is set forth above. The difference between the prior art references and the claimed invention is that neither reference teaches inclusion of further moieties.
The Schieck art teaches the production of a 131I-labeled Myrcludex B (see e.g. Figure 1A, Figure 3) which specifically contains the Q46K mutation. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cyclized Myrcludex B of Urban and Davies could be modified to include a 131I label as in Schieck in order to allow for visualization after administration. The motivation comes from Schieck showing that the linear Myrcludex B was known to be labeled to allow for visualization, which the skilled artisan would reasonably seek to use as part of a cyclized version. There would be a reasonable expectation of success because radiolabeling of peptides was well known in the art and Schieck demonstrates that it was utilized for the base Myrcludex B compound. The prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	 
Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658